           Case 1:18-cv-05821-LMM Document 1 Filed 12/20/18 Page 1 of 4




                   UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF GEORGIA (ATLANTA)

DEVONTE MITCHELL, on behalf                )
of himself and all others similarly        )
situated,                                  )
                                           )
                                           )
                     Plaintiff,            )
v.                                         )
                                           )    Case No.
ALLIED INTERNATIONAL                       )
CREDIT CORP., a Delaware                   )
Corporation,                               )
                                           )
               Defendant.
                                           )


                              NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1367, defendant, Allied

International Credit Corp. (“AICC”), hereby removes the above-captioned civil

action from the State Court of Cobb County, State of Georgia, to the United States

District Court for the Northern District of Georgia. The removal of this civil action

is proper because:

      1.      Plaintiff, Devonte Mitchell (“plaintiff”), filed suit in the State Court of

Cobb County, State of Georgia, captioned as Devonte Mitchell, on behalf of himself

and all others similarly situated v. Allied International Credit Corp., Case No. 18-

A-3010 (hereinafter the “State Court Action”), against AICC.

                                            1
             Case 1:18-cv-05821-LMM Document 1 Filed 12/20/18 Page 2 of 4




        2.      Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, AICC removes the

State Court Action to this Court, which is the federal judicial district in which the

State Court Action is pending.

        3.      The Summons and Complaint in the State Court Action asserts claims

under the federal Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

        4.      Removal of the State Court Action is proper under 28 U.S.C. § 1441.

If the action had originally been brought in this Court, this Court would have original

federal question jurisdiction over plaintiff’s TCPA claims pursuant to 28 U.S.C. §

1331.

        5.      Pursuant to 28 U.S.C. § 1446(b), AICC has timely filed this Notice of

Removal. AICC was served with the Summons and Complaint on November 20,

2018. This Notice of Removal is being filed within 30 days of service of the

Summons and Complaint on AICC.

        6.      Attached hereto as Exhibit A and incorporated by reference as part of

this Notice of Removal is a true and correct copy of the Summons and Complaint

and filings in the State Court Action. No further proceedings have taken place in the

State Court Action.

        7.      A copy of this Notice of Removal is being sent concurrently to the State

Court of Cobb County, State of Georgia. See Exhibit B, attached hereto.

                                            2
           Case 1:18-cv-05821-LMM Document 1 Filed 12/20/18 Page 3 of 4




      8.      The State Court of Cobb County, State of Georgia is located within the

Northern District of Georgia. Therefore, venue for purposes of removal is proper

because the United States District Court for the Northern District of Georgia

embraces the place in which the removed action was pending. See 28 U.S.C. §

1441(a).

      9.      Removal of plaintiff’s State Court Action is proper under 28 U.S.C. §§

1441 and 1446.

      WHEREFORE, Allied International Credit Corp. hereby removes the State

Court Action to this Honorable Court.

Dated: December 20, 2018                 Respectfully Submitted,

                                          /s/ Kirsten H. Smith
                                          KIRSTEN H. SMITH (#702220)
                                          SESSIONS FISHMAN NATHAN & ISRAEL
                                          3850 N. Causeway Blvd., Suite 200
                                          Metairie, Louisiana 70002
                                          Telephone: (504) 846-7943
                                          Facsimile: (504) 828-3737
                                          E-Mail: ksmith@sessions.legal
                                          Attorney for Defendant,
                                          Allied International Credit Corp.




                                          3
         Case 1:18-cv-05821-LMM Document 1 Filed 12/20/18 Page 4 of 4




              CERTIFICATE OF SERVICE AND COMPLIANCE

      I hereby certify that on December 20, 2018, a copy of the foregoing was

electronically filed with the Clerk of the Court, United States District Court for the

Northern District of Georgia and served by U.S. Mail and sent electronically to the

following:

Justin T. Holcombe, Esq.
Kris Skarr, Esq.
SKAAR & FEAGLE, LLP
133 Mirramont Lake Drive
Woodstock, GA 30189

James M. Feagle, Esq.
Cliff R. Dorsen, Esq.
SKAAR & FEAGLE, LLP
2374 Main Street, Suite B
Tucker, GA 30084

      I additionally certify that the above-referenced document has been prepared

in Times New Roman (14 point) font and this satisfies the font size requirements of

this Court.


                                               /s/ Kirsten H. Smith
                                               Kirsten H. Smith




                                          4
